NO. 07-08-0275-CR; 07-08-0276-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



FEBRUARY 26, 2009

______________________________



TERRY LEE JOBE, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;



NO. 43,912-C, 43,913-C; HONORABLE ANA ESTEVEZ, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant, Terry Lee Jobe, appeals his adjudications of guilt and subsequent sentences in each of the above referenced cases.  In Cause No. 07-08-00275-CR, appellant entered a plea of guilty to two counts of indecency with a child and was placed on deferred adjudication community supervision for a period of eight years for each count.  In Cause No. 07-08-00276-CR, appellant entered a plea of guilty to the offense of aggravated sexual assault of a child and was placed on deferred adjudication community supervision for a period of eight years.  The guilty pleas were the result of a plea bargain and were accepted by the court on October 1, 2007.  

On March 19, 2008, the State filed a motion to proceed with adjudication on both cases.  Subsequently, on May 23, 2008, the State filed amended motions to proceed with adjudication.  A hearing on both motions to proceed with adjudication was held on June 6, 2008.  Appellant entered a plea of true to the allegations contained in both of the motions to proceed.  The trial court found the allegations true and found appellant guilty of both counts of indecency with a child and of aggravated sexual assault of a child.  After conducting a hearing on punishment, the trial court sentenced appellant to confinement in the Institutional Division of the Texas Department of Criminal Justice (ID-TDCJ) for 20 years on each count in Cause No. 07-08-00275-CR, with the terms of confinement for each count to be served concurrently.  In Cause No. 07-08-00276-CR, the trial court sentenced appellant to 99 years confinement in the ID-TDCJ.   The trial court ordered that the sentences in Cause No. 07-08-00275-CR be served consecutively to the sentence imposed in Cause No. 07-08-00276-CR.   Appellant gave notice of appeal and this appeal followed.  We affirm the judgments and grant appellant’s counsel’s motions to withdraw.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw in each of the cases.  
See
 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of her motions to withdraw, counsel certifies that she has diligently reviewed the record and, in her opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Id
. at 744-45.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.  Additionally, counsel has certified that she has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised appellant of his right to file a 
pro se
 response in these matters.  
See  Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a 
pro se
 response.  Subsequent to the court advising appellant of his right to file a 
pro se
 response, appellant requested an extension of time to file that response.  Appellant’s motion for an extension of time to file a response was granted, making his response due on December 15, 2008.  However, appellant has not filed a response
.



By her 
Anders
 brief, counsel raises grounds that could possibly support an appeal, but concludes the appeal is frivolous.
  We have reviewed these grounds and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s judgment is affirmed.
(footnote: 1)
							Mackey K. Hancock

          Justice

Do not publish.   
   

FOOTNOTES
1: Counsel shall, within five days after this opinion is handed down, send her client a copy of the opinion and judgment, along with notification of appellant’s right to file a 
pro se
 petition for discretionary review.  
See
 
Tex. R. App. P
. 48.4.